Case 5:15-cv-00254-gwc Document 281 Filed 05/16/19 Page 1 of 31

  
     

DISTRICT OF VERMON)
FILED
UNITED STATES DISTRICT COURT
FOR THE ZOI9MAY 16 PM 1:3]
DISTRICT OF VERMONT CLERK
BY :
NICK NEFF and MATTHEW McCREA, DEPUTY CLERK
individually and on behalf of all similarly
situated individuals,
Plaintiffs,
V. Case No. 5:15-cv-254

FLOWERS FOODS, INC., CK SALES CO.,
LLC, and LEPAGE BAKERIES PARK
STREET, LLC,

 

Defendants.
DECISION ON MOTION TO DECERTIFY CLASS UNDER THE FAIR LABOR
STANDARDS ACT AND TO CERTIFY CLASS UNDER FED. R. CIV. P. 23
(Does. 251, 252)

Plaintiffs work as distributors for Defendants Flowers Foods, Inc. (“Flowers Foods’),
LePage Bakeries Park Street, LLC (“LePage”), and CK Sales Company, LLC (“CK Sales”).
They deliver bread, snacks, and other baked goods produced by Defendants to stores and other
retail locations. Prior to 2012, most Plaintiffs were full-time employees of LePage and received
overtime wages after 40 hours of work each week.

In 2012, Flowers Foods acquired LePage. Flowers Foods is the second-largest
commercial bakery company in the United States. Flowers Foods follows a business model in
which most distributors are classified as independent contractors.' In the months following the

acquisition, Plaintiffs were presented with identical distribution agreements which described this

new business arrangement. As independent contractors, they no longer received overtime pay.

 

' Flowers Foods continues to employ some delivery drivers as conventional, full-time
employees. These drivers are not parties to this lawsuit.

1
Case 5:15-cv-00254-gwc Document 281 Filed 05/16/19 Page 2 of 31

Plaintiffs have filed suit, claiming that Defendants misclassified distributors as
independent contractors, thus depriving them of overtime wages due under the Fair Labor
Standards Act (“FLSA”), 29 U.S.C. § 201, et seg. A subset of Plaintiffs who are located in
Vermont have filed claims under Vermont law seeking compensation for alleged unlawful
deductions from their pay and other damages. All Plaintiffs also seek injunctive and declaratory
relief establishing their right as employees to receive overtime pay.

On May 5, 2016, Plaintiffs filed a motion for conditional certification under 29 U.S.C. §
216(b), which authorizes collective enforcement of FLSA violations. (Doc. 31.) This court
issued a decision granting conditional certification on November 7, 2016. (Doc. 56.)

Currently pending before the court are Defendants’ motion for decertification of the
conditionally certified FLSA collective action (Doc. 251) and Plaintiffs’ motion for class
certification of their Vermont law claims under Rule 23 of the Federal Rules of Civil Procedure
(Doc. 252).

BACKGROUND
I. Procedural History
This action commenced in December 2015. (Doc. 1.) It is one of approximately two

dozen lawsuits filed around the United States against Flowers Foods and its subsidiaries.” These

 

* See, e.g., Noll v. Flowers Foods, Inc., No. 1:15-CV-00493-LEW, 2019 WL 206084 (D.
Me. Jan. 15, 2019), appeal docketed, Noll vy. Flowers Foods, Inc., No. 19-8001 (1st Cir. Jan. 29,
2019); Goro v. Flowers Foods, Inc., No. 17-CV-02580-JLS-JLB, 2018 WL 3956018 (S.D. Cal.
Aug. 17, 2018); Richard v. Flowers Foods, Inc., Civil Action No. 6:15-2557, 2018 WL 5305377
(W.D. La. Aug. 13, 2018); Wiatrek v. Flowers Foods, Inc., No. SA-17-CV-772-XR, 2018 WL
718548 (W.D. Tex. Feb. 5, 2018); Schucker v. Flowers Foods, Inc., No. 16-CV-3439 (KMK),
2017 WL 3668847 (S.D.N.Y. Aug. 24, 2017); Medrano v. Flowers Foods, Inc., Civ. No. 16-350
JCH/KK, 2017 WL 3052493, at *1 (D.N.M. July 3, 2017); Soares v. Flowers Foods, Inc., 320
F.R.D. 464 (N.D. Cal. 2017); Rosinbaum v. Flowers Foods, Inc., 238 F. Supp. 3d 738 (E.D.N.C.
2017); Carr v. Flowers Foods, Inc., Civil Action No.15-6391, 2017 WL 393604 (E.D. Pa. Jan.
26, 2017); Stewart v. Flowers Foods, Inc., Case No. 15-CV-1162-JDB-EGB, 2016 WL 5122041

2

 
Case 5:15-cv-00254-gwc Document 281 Filed 05/16/19 Page 3 of 31

cases challenge the designation of distributors as independent contractors. The action is a
“hybrid” action that includes a claim for collective relief under the FLSA and a class action
claim seeking damages under Vermont law. (Doc. 1 at 14-21.) The FLSA Plaintiffs include
distributors from Vermont, New Hampshire, Massachusetts, Connecticut, Rhode Island, and
portions of New York. The proposed class action concerns Vermont residents only and is
limited to claims arising under Vermont law.

In November 2016, this court issued a decision granting conditional certification under
the FLSA. (Doc. 56.) The court’s order established an “opt-in” deadline of March 1, 2017, for
any distributor to join the lawsuit. Seventy-three individual Plaintiffs have joined the FLSA
claim. Thirty-three of these Plaintiffs deliver products for a bakery located in Vermont. These
Plaintiffs also seek recovery under Vermont law for alleged unlawful deductions.

The parties completed discovery, including expert disclosures, in July 2018. (Doc. 227.)
They stipulated to a deadline of September 22, 2018, for the filing of motions related to class
certification. (/d.)

On March 22, 2016, the court held a hearing concerning Defendants’ motion to decertify
the FLSA class (Doc. 251) and Plaintiffs’ motion to certify a class on Vermont law issues under
Rule 23 of the Federal Rules of Civil Procedure (Doc. 252). (Doc. 277.) The court addresses

both motions in this decision.

 

(W.D. Tenn. Aug. 12, 2016), report and recommendation adopted, Case No. 15-CV-1162, 2016
WL 5118309 (W.D. Tenn. Sept. 20, 2016); McCurley v. Flowers Foods, Inc., No. 5:16-CV-
00194-JMC, 2016 WL 6155740 (D.S.C. Oct. 24, 2016); Coyle v. Flowers Foods Inc., No. CV-
15-01372-PHX-DLR, 2016 WL 4529872 (D. Ariz. Aug. 30, 2016); Martinez v. Flower Foods,
Inc., No. CV 15-5112 RGK (EX), 2016 WL 10746664 (C.D. Cal. Feb. 1, 2016); Rehberg v.
Flowers, Baking Co. of Jamestown, LLC, No. 3:12-CV-00596-MOC-DSC, 2015 WL 1346125, at
*1 (W.D.N.C. Mar. 24, 2015).

 
Case 5:15-cv-00254-gwc Document 281 Filed 05/16/19 Page 4 of 31

IL. Facts

The principal facts relevant to the class certification issues under both the FLSA and Rule
23 are not in dispute.

Prior to 2012, LePage produced bread and other baked goods in multiple locations in
New England. LePage employed distributors to pick up the product at a bakery or warehouse
and deliver it to customers on fixed routes. The distributors drove trucks owned or leased by
LePage. LePage paid the distributors a combination of hourly wages, including overtime after
40 hours, and commissions. The distributors also received vacations, sick time, and other
benefits.

After acquiring LePage, Flowers Foods introduced its own business model. It required
distributors who wished to deliver its products to sign a standard “Distributor Agreement.”
(Doc. 251-2.) The agreement described a distributor as an “independent contractor” who
purchased the bread and other baked goods, resold the product to customers on the route, and
sold back any returns or leftover product to a thrift outlet run by Flowers Foods. (/d. at 1, 4, 11-
12.) Each distributor was required to purchase his or her route from Flowers Foods. (/d. at 1-3,
17.) Distributors were required to organize their business as a corporation. (/d. at 4, 33.) They
were required to purchase the company trucks, lease trucks from a specified company, or buy
their own. (Ud. at 9; see also Doc. 254-34 at 29.) They were required to obtain and keep
insurance at prescribed levels. (Doc. 251-2 at 9; see also Doc. 254-34 at 33.) Flowers Foods
offered financing for the purchase of routes and vehicles. It also offered the services of an
insurance broker. Distributors were not required to use these in-house services and were

permitted to buy their own vehicles and obtain their own financing if they wished.

 
Case 5:15-cv-00254-gwc Document 281 Filed 05/16/19 Page 5 of 31

Many features of the distributor position remained the same before and after the
acquisition by Flowers Foods. All distributors continue to make use of handheld computers
which track their orders and the details of each delivery. These computers are connected to a
central sales office at LePage, which enters daily orders for each location based on historical
levels of purchases. There is a factual dispute over how much discretion a distributor can
exercise in altering these central orders. The times and frequency of visits to large accounts,
such as Walmart or large supermarket chains, are set through discussions between
representatives of the stores and LePage. Staff at LePage communicate these requirements to the
distributors. Distributors who violate these orders can be sanctioned in various ways, including
possible termination of their right to service a route. In addition to bread deliveries, distributors
are required to visit store locations to freshen the displays (“pull-ups”) and remove out-of-date
product.

Other features of the distributor position were introduced after Flower Foods acquired
LePage Bakeries. Distributors can sell their route to another driver subject to approval by
LePage and Flowers Foods. (Doc. 251-2 at 12-13.) Distributors can buy additional routes,
either from LePage Bakeries or from a fellow distributor. Distributors are no longer responsible
for driving their route personally. Ud. at 14.) They can hire substitutes for their own work or
subcontract with other distributors to service additional routes. (/d.) If distributors leave the
bakery delivery business altogether and lack an approved buyer for their route or routes, they can
return the route to LePage and receive in return the total “paid-in equity” they had paid to
LePage since signing the distribution agreement. (/d. at 3, 10.)

Faced with this new business plan, distributors who continued to service their routes took

one of three courses. Some purchased the route they had been driving already and continued to

 
Case 5:15-cv-00254-gwc Document 281 Filed 05/16/19 Page 6 of 31

work on their own. These distributors might also hire helpers to assist them in driving and
delivering product. Other distributors continued to drive themselves but added territory and
hired additional drivers whom they paid to service the new routes. A few stopped driving
altogether and acquired multiple routes which they serviced by hiring drivers. As distributors
left or retired, they sold their routes to new distributors who serviced the routes in one of the
three manners described above. In some cases, Flowers Foods took back a route and sold it to a
new distributor itself.
iI. Substantive Legal Issues

Plaintiffs allege that Defendants violated the FLSA and Vermont law by misclassifying
distributors as independent contractors rather than employees. Both the FLSA and Vermont
employment law have developed tests or legal standards to determine whether a worker is
properly classified as an independent contractor or an employee.

A. FLSA Economic Realities Test

The FLSA defines an employee as “any individual employed by an employer.” 29
U.S.C. § 203(e)(1). To employ is defined as “to suffer or permit to work.” Jd. at § 203(g).
Given the circularity of these definitions, courts have developed the “economic reality test’ to
provide substantive criteria for distinguishing between employees and independent contractors.
Brock v. Superior Care, Inc., 840 F.2d 1054, 1058-59 (2d Cir. 1988) (citing United States v.
Silk, 331 U.S. 704, 716 (1947)). In applying the test, courts consider the following factors:

(1) the degree of control exercised by the employer over the workers, (2) the

workers’ opportunity for profit or loss and their investment in the business, (3) the

degree of skill and independent initiative required to perform the work, (4) the

permanence or duration of the working relationship, and (5) the extent to which the
work is an integral part of the employer’s business.

Id. No single factor controls the determination, and the list of factors is non-exclusive. Id. at

1059. Rather, the economic reality test calls for the court to consider the relationship between

6

 

 
Case 5:15-cv-00254-gwc Document 281 Filed 05/16/19 Page 7 of 31

the worker and the employer as a whole. Saleem v. Corp. Transp. Grp., Ltd., 854 F.3d 131, 140
(2d Cir. 2017). “The ultimate concern is whether, as a matter of economic reality, the workers
depend upon someone else’s business for the opportunity to render service or are in business for
themselves.” Brock, 840 F.2d at 1059; accord Saleem, 854 F.3d at 139.

B. Vermont Statutory Test

For purposes of Vermont law, whether a worker is an employee or an independent
contractor for overtime purposes is determined by the “ABC” test, which appears at 21 V.S.A. §
341(1):

(1) “Employee” means a person who has entered into the employment of an
employer, where the employer is unable to show that:

(A) the individual has been and will continue to be free from control or
direction over the performance of such services, both under the contract
of service and in fact; and

(B) the service is either outside all the usual course of business for which
such service is performed, or outside all the places of business of the

enterprise for which such service is performed; and

(C) the individual is customarily engaged in an independently established
trade, occupation, profession, or business.

The ABC test is “concomitant,” which means that the party seeking to establish
independent contractor status for a worker must prove all three factors. Bluto v. Dept. of Emp ’t
Sec., 135 Vt. 205, 207 (1977). Unless all three factors are present, a worker is presumed to be an
employee. Price vy. Dep’t of Emp’t & Training, 150 Vt. 78, 78 (1988).

ANALYSIS

Although the criteria for certifying collective or class litigation are similar under the

FLSA and Rule 23 of the Federal Rules of Civil Procedure, they require separate consideration.

The FLSA authorizes collective actions if the employees are “similarly situated.” 29 U.S.C. §

 

 

 
Case 5:15-cv-00254-gwc Document 281 Filed 05/16/19 Page 8 of 31

216(b). The meaning of the phrase “similarly situated” has developed through case law. Only
the claims of employees who choose to “opt-in” after receiving notice may be adjudicated. The
collective resolution of similar claims arising in the workplace plays an important role in
furthering the “broad remedial goal of the statute [which] should be enforced to the full extent of
its terms.” Hoffmann-La Roche Inc. v. Sperling, 493 U.S. 165, 173 (1989).

In contrast, class certification under Rule 23 requires the application of rules-based,
multi-factorial tests which apply equally to many forms of class actions. Analysis begins with
the four prerequisites listed at Rule 23(a) and requires consideration of the three types of class
actions described at Rule 23(b).

The court will consider the certification issues separately under the FLSA and Rule 23.
The two classes differ in their membership and in the legal test governing the determination of
whether the drivers are employees or independent contractors. The court will start with the
FLSA because the FLSA claims are made on behalf of a much larger group of Plaintiffs and
because Congress specifically authorized collective adjudication of disputes arising under the
FLSA. The court will then consider certification of the Vermont claims only under Rule 23.

I. Collective Litigation Under the FLSA

Courts within the Second Circuit commonly follow a two-step approach to certification
of a collective action under § 216(b) of the FLSA. “The first step involves the court making an
initial determination to send notice to potential opt-in plaintiffs who may be ‘similarly situated’
to the named plaintiffs with respect to whether a FLSA violation has occurred.” Myers v. Hertz
Corp., 624 F.3d 537, 555 (2d Cir. 2010). The second step requires the court to review fuller
record and determine whether the plaintiffs who have chosen to opt in “are in fact ‘similarly

situated’ to the named plaintiffs. The action may be ‘de-certified’ if the record reveals that they

 
Case 5:15-cv-00254-gwc Document 281 Filed 05/16/19 Page 9 of 31

are not, and the opt-in plaintiffs’ claims may be dismissed without prejudice.” Jd. This two-step
approach is followed by federal courts around the United States. See, e.g., Rehberg, 2015 WL
1346125, at *14; Coyle, 2016 WL 4529872, at *2.

Plaintiffs bear the burden of proving that members of the proposed class are similarly
situated. Zivali v. AT & T Mobility, LLC, 784 F. Supp. 2d 456, 460 (S.D.N.Y. 2011). While the
court’s inquiry on a motion for decertification is more exacting than at the preliminary
conditional stage, “[a]ll that is required is a persuasive showing that the original and opt-in
plaintiffs were common victims of a FLSA violation pursuant to a systematically-applied
company policy or practice such that there exist common questions of law and fact that justify
representational litigation.” McGlone v. Contract Callers, Inc., 49 F. Supp. 3d 364, 367
(S.D.N.Y. 2014) (quoting Pefanis v. Westway Diner, Inc., No. 08 Civ. 002 (DLC), 2010 WL
3564426, at *4 (S.D.N.Y. Sept. 7, 2010)).

The factors which a trial court considers in determining whether plaintiffs are “similarly
situated” for purposes of the FLSA are most commonly:

e the factual and employment settings of the individual plaintiffs;

e the various defenses available to the defendant which appear to be individual to

each plaintiff; and

e fairness and procedural considerations.
Morgan y. Family Dollar Stores, Inc., 551 F.3d 1233, 1260-61, n.38 (11th Cir. 2008); accord
Monroe vy. FTS USA, LLC, 860 F.3d 389, 397 (6th Cir. 2017), cert. denied, 138 S. Ct. 980
(2018); Campbell v. City of Los Angeles, 903 F.3d 1090, 1113 (9th Cir. 2018); see also Halle v.
W. Penn Allegheny Health Sys. Inc., 842 F.3d 215, 226 (3d Cir. 2016). Although the Second

Circuit has not expressly adopted this three-step standard, it is commonly applied by other trial

 
Case 5:15-cv-00254-gwc Document 281 Filed 05/16/19 Page 10 of 31

courts within this circuit and across the United States. See, e.g., Laroque v. Domino’s Pizza,
LLC, 557 F. Supp. 2d 346, 352 (E.D.N.Y. 2008); Zivali, 784 F. Supp. 2d at 460; Tracy v. NVR,
Inc., 293 F.R.D. 395, 397 (W.D.N.Y. 2013), aff'd sub nom. Gavin v. NVR, Inc., 604 F. App’x 87
(2d Cir. 2015). Both sides in this case have followed this three point analysis with respect to the
current decertification motion. (Doc. 251 at 11; Doc. 260 at 24.)

A. Factual and Employment Settings of the Individual Plaintiffs

In many respects, the relationships between individual Plaintiffs and Flowers Foods are
very similar. When Flowers Foods introduced its business model of self-employed distributors,
it required Plaintiffs to sign identical Distributor Agreements. All Plaintiffs have the same core
job responsibilities, which are delivering bread and snacks, straightening up the store displays,
and removing stale product. All use the same handheld computer devices to track their orders
and deliveries. All are subject to direction and discipline from sales managers and staff
employed by Flowers Foods. All exercise some discretion in adjusting orders to best meet
customer requirements. Although most accounts at large stores and supermarkets are credit
accounts, many, if not all, distributors have some smaller cash accounts and exercise greater
autonomy in how they bill and collect from these businesses. Under the terms of their
Distributor Agreements, all Plaintiffs are paid the same way: a piece rate for each item delivered
with an adjustment for returns of unsold product.

The differences among Plaintiffs are almost entirely due to features of the distributor
position introduced by Flower Foods, specifically the ability to acquire multiple routes and
subcontract delivery work to helpers. A number of Plaintiffs operate multiple routes through
helpers. (See, e.g., Doc. 25-10 at 3-7.) A few have sought to operate multiple routes without

driving themselves, although it became clear at the hearing that such arrangements were few in

10

 

 
Case 5:15-cv-00254-gwc Document 281 Filed 05/16/19 Page 11 of 31

number and not necessarily long-lived. In addition, the defense notes that distributors perceive
their autonomy and discretion differently. Some distributors believe they have substantial
control over their daily operations. Others believe that Flowers Foods controls their delivery
work in all important respects.

In weighing the areas of similarity and difference, the court is not making a decision on
the merits about whether the distributors are employees. Rather, the court is seeking to
determine whether the evidence can be applied to the substantive factors that comprise the
economic reality test in a manner that generates a collective answer. See Hernandez v. Fresh
Diet, Inc., No. 12-CV-4339 (ALC) (JLC), 2014 WL 5039431, at *4 (S.D.N.Y. Sept. 29, 2014)
(“Plaintiffs must demonstrate at this stage that they are similar in ‘relevant respects,’ i.e., with
respect to the factors relevant to this Court’s determination of whether they are employees or
independent contractors under the FLSA... .”), Put another way, the court is asking if the
differences among distributors are so great that the factfinder cannot apply the factors in a
consistent manner to all distributors. Answering this question requires the court to return to the
factors themselves.

(D) Degree of control exercised by the employer over the worker

The information before the court at this point indicates that the evidence concerning
control is similar. All distributors are subject to the same Distributor Agreement. Their
performance is monitored by the same national sales staff and is governed on the ground by the
same handheld devices. Their tasks throughout the day are similar. The process of putting bread
on the shelf in accordance with the store’s plan and removing the stale product does not vary

among distributors.

1]

 
Case 5:15-cv-00254-gwc Document 281 Filed 05/16/19 Page 12 of 31

Defendants point to a number of variations among individual Plaintiffs’ testimony
regarding their daily operations, including whether they hired helpers, adjusted suggested
product orders, altered suggested product placements, set their own delivery schedule and route,
were disciplined by sales managers, or chose to wear a uniform. (Doc. 251 at 16-24.) These
variations in distributors’ daily work activities have little bearing on whether original and opt-in
Plaintiffs are similarly situated. See Scholtisek v. Eldre Corp., 229 F.R.D. 381, 390 (W.D.N.Y.
2005) (“That these employees may have had different duties and performed different types of
work is not particularly relevant to whether they are similarly situated with respect to plaintiff's
claims.”). The relevant consideration is that Plaintiffs were subject to Defendants’ common
policy of classifying distributors as independent contractors, allegedly in violation of the FLSA,
under the business model introduced by Flower Foods. Proof that distributors were properly
classified as independent contractors may include evidence that this common policy allowed
variations in distributors’ behavior. But to the extent that variations in behavior are relevant to
determining Defendants’ degree of control over Plaintiffs, these issues may be resolved using
common proof of distributors’ alleged independence and economic freedom. Cf Scovil v. KedEx
Ground Package Sys., Inc., 886 F. Supp. 2d 45, 54 (D. Me. 2012) (“[W]hile there may be a Jot of
evidence to present to show variety [among workers’ behavior], that is not the same as showing
that common evidence does not predominate.”).

There is a difference in the case of distributors who hire helpers. Obviously it is the
helper who must service the stores and follow the rules. However, because “the definition of
‘employ’ in the FLSA cannot be reduced to formal control over the physical performance of
another’s work,” Plaintiffs who hire helpers to perform day-to-day operations may still be

employees if Defendants exercise functional control over the conditions of distributors’ work.

12

 

 
Case 5:15-cv-00254-gwc Document 281 Filed 05/16/19 Page 13 of 31

Zheng v. Liberty Apparel Co. Inc., 355 F.3d 61, 70 (2d Cir. 2003); see also Noll, 2019 WL
206084, at *4 n. 3 (“A distributor could hire ‘helpers’ and still be an employee.”). Since the
Distributor Agreement provides that the distributor who owns a particular route is subject to
discipline for a helper’s mistakes (see Doc. 251-2 at 13-12), this difference among Plaintiffs
does not weigh heavily in favor of a series of individualized determinations of degree of control.
Similar evidence may be used to establish the degree of control Defendants exercise over
distributors, regardless of whether Plaintiffs chose to personally service their territories.
(2) Opportunity for profit or loss and the employees’ investment

The evidence before the court shows that all distributors have similar opportunities to
acquire their route or add multiple routes. All are required to make an investment in the
purchase of the route and in buying or leasing a delivery truck. The difference is that some
drivers choose to acquire multiple routes or hire helpers and, in doing so, make a larger
investment. But the evidence concerning the relationship between Flowers Foods and each
distributor in this area is very similar.

(3) Degree of skill and independent initiative

The evidence before the court makes it clear that there are far more similarities in the
operation of delivery routes than there are differences. The skills include driving a commercial
vehicle, organizing and delivering the right mix of product to the right stores, removing the old
product and straightening up the display, and doing all of this fast enough to complete the entire
route in a reasonable period of time. It is not an easy job, but it is one which requires skills many
people are able to develop. Individual distributors may be better or worse at these skills, but

there is little difference in the type of skills which each brings to the delivery work.

13

 

 
Case 5:15-cv-00254-gwc Document 281 Filed 05/16/19 Page 14 of 31

Whether distributors’ work required independent initiative may also be determined using
common evidence. While Defendants contend that some distributors display more sales
initiative and entrepreneurship than others, these “different tactics and attitudes” suggest
variations in individual distributors’ personal style, not their job requirements. (Doc. 251 at 27—
29.) All distributors were instructed to carry out their jobs according to the Distributor
Agreement. These requirements do not vary between individual Plaintiffs.

(4) Permanence and duration

The working relationship between Plaintiffs and Flowers Foods is governed by the
Distributor Agreement. Under the terms of the Distributor Agreement and as owners of their
routes, all distributors serve indefinitely, subject to potential termination. (Doc. 251-2 at 12.)
The evidence will be the same for all.

(5) Extent to which the work is an integral part of the employer’s business

This factor seeks to distinguish contractors who might perform an incidental service, such
as window washing or tax accounting, from those whose work is at the core of the enterprise.
See Brock, 840 F.2d at 1059. Defendants concede that the extent to which distributors’ work is
integral to Flower Foods’s business “does not lend itself to a consideration of differences among
the Plaintiffs.” (Doc. 251 at 11 n. 24.) The court agrees. The evidence concerning the
importance of “last mile” delivery to Flowers Foods will be the same for each distributor.

aekok

For the reasons discussed above, the court concludes that most of the evidence which the
parties will submit on the economic reality test is similar from one distributor to the next. There
is an important distinction between distributors with multiple routes and those who service only

one route themselves. But this difference is one which can be developed before the factfinder

14

 
Case 5:15-cv-00254-gwc Document 281 Filed 05/16/19 Page 15 of 31

without great difficulty or inconvenience to the court or the parties. Some distributors have
taken advantage of the opportunity to acquire additional routes and others have chosen not to.
This distinction is one difference among many common elements of evidence and does not
require an individual lawsuit and hearing for each distributor.
B. Collective Evidence Concerning Defenses
The court turns to the question of whether the defenses asserted by Defendants can be
determined on the basis of common evidence in a collective action. The defenses at issue are:
e Individual Plaintiffs lack standing to sue because they operate their business through
corporations;
e Plaintiffs are exempt from the overtime provisions of the FLSA through operation of
the Federal Motor Carrier Act;
e Plaintiffs are exempt from overtime by operation of the “outside sales exemption” in
the FLSA; and
e Plaintiffs cannot establish their damages through commonly-applicable proof.
(D Standing
Defendants argue that the individual Plaintiffs lack standing to sue because they operate
through corporations. (Doc. 251 at 34.) These corporations entered into Distributor Agreements
with Defendants. In Defendants’ view, the individual plaintiffs have “no direct relationship with
any Defendant, much less an employee/employer relationship.” (/d. at 35.) Defendants argue
that the assertion of claims by individual distributors would require detailed inquiry into whether
each distributor complied with corporate formalities. (See id.) Plaintiffs respond that courts
have uniformly rejected arguments that employees who are required to incorporate cannot sue in

their independent capacity under the FLSA. (Doc. 260 at 42.)

15

 

 
Case 5:15-cv-00254-gwc Document 281 Filed 05/16/19 Page 16 of 31

From the court’s perspective, the standing argument raises a legal issue that may be
determined on the basis of common evidence. It is undisputed that the distribution agreement
required former employees to form corporations and that all Plaintiffs did so. Whether different
distributors comply to a greater or lesser extent with corporate formalities is irrelevant. It is
highly likely that there is substantial variation in the keeping of minutes, the appointment of
officers, and the filing of reports with the various Secretary of State offices. But Defendants do
not suggest that a distributor who is lax in these matters has an increased likelihood of being
permitted to sue as an individual. Nor do Defendants suggest that a distributor who meticulously
maintains corporate formalities has a reduced likelihood of being permitted to sue as an
individual. Rather, the Defendants’ argument is that all distributors who do business with
Defendants as corporations cannot sue as individuals. The court makes no ruling on the merits
but concludes that the factual record necessary to answer this question is largely the same for all
drivers, including those who neglect their corporate minutes or fail to hold annual meetings.

(2) Motor Carrier Act Exemption

Defendants seek to defeat all claims for overtime payment on the ground that, as a motor
carrier, Flowers Foods is exempt from the FLSA. (See Doc. 251 at 36.) In order to avoid
duplicative regulation of motor carriers by the FLSA and the Department of Transportation
(“DOT”), 29 U.S.C. § 213(b)(1) provides that the FLSA does not apply to “any employee with
respect to whom the Secretary of Transportation has power to establish qualifications and
maximum hours of service pursuant to the provisions of section 31502 of Title 49.” The parties
agree that distributors operating traditional bread trucks are subject to DOT regulation due to the
gross weight of these vehicles. (See Doc. 251 at 36; Doc. 260 at 44.) In 2008, Congress

narrowed the exemption by providing that overtime compensation would be available to

16

 
Case 5:15-cv-00254-gwc Document 281 Filed 05/16/19 Page 17 of 31

“covered employees” whose duties “in whole or in part” included both work subject to DOT
regulation and “duties on motor vehicles weighing 10,000 pounds or less.” SAFETEA-LU
Technical Corrections Act of 2008, Pub. L. No. 110-244, § 306, 122 Stat. 1572, 1621 (2008).

In this case, Plaintiffs argue the motor carrier exemption does not apply because they
visit stores to clean up displays (“pullups’”) in their personal cars on days when they are not
delivering bread in bulk. (Doc. 260 at 44.) This issue has both a factual and a legal dimension.
There is some factual dispute between the two sides about how frequently drivers use their own
cars to visit stores. There is disagreement as well about whether as a matter of law such mixed
use of large and small vehicles defeats the motor carrier exemption.

The limited question at this stage is whether common questions of law and fact exist that
justify representational litigation. McGlone, 49 F. Supp. 3d at 367. Defendants argue that “the
individualized nature of this defense supports decertification because it impedes the efficient
resolution of claims on a collective basis.” (Doc. 251 at 37.) Because the motor
carrier exemption “depends . . . upon the activities of the individual employees,” an employer
“must present evidence as to ‘the character of the activities involved in the performance’ of each
plaintiff’s job in order to determine whether [the defendant] owes individual employees overtime
compensation.” Masson vy. Ecolab, Inc., No. 04 CIV. 4488 (MBM), 2005 WL 2000133, at *6
(S.D.N.Y. Aug. 17, 2005) (quoting Goldberg v. Faber Indus., Inc., 291 F.2d 232, 235 (7th Cir.
1961)). However, the court is not persuaded that the motor carrier exemption defense requires
decertification. Evidence that Plaintiffs are similarly situated does not require absolute
uniformity of behavior. Just as there may be distributors who work 40 hours or less and are not

due overtime, there may be distributors who always use the large vehicle and are subject to the

17

 
Case 5:15-cv-00254-gwc Document 281 Filed 05/16/19 Page 18 of 31

exemption. But this inquiry is relatively simple and does not justify creating multiple lawsuits to
reach an answer.

Moreover, the motor carrier exemption defense is not unique to a specific plaintiff.
Defendants raise the motor carrier exemption defense against all Plaintiffs. (Doc. 251 at 34-35 n.
149). A collective forum will not prevent Defendants from asserting the defense. Andrako vy.
U.S. Steel Corp., 788 F. Supp. 2d 372, 382 (W.D. Pa. 2011). And while its application might
require specific factual inquiries about each Plaintiffs personal vehicle use, similar factual
inquiries apply to each Plaintiff. Decertification would only require the court to apply the motor
carrier defense in over 70 separate trials, which would “hardly promote[] efficiency.” Jd.
Accordingly, common questions of law and fact justify collectively litigating whether the motor
carrier exemption applies to Plaintiffs. See Snively v. Peak Pressure Control, LLC, 314 F. Supp.
3d 734, 741 (W.D. Tex. 2018) ([M]any of the specific fact questions cited by Defendants apply
to each Plaintiff—i.e. Defendants raise the same defenses [including the motor carrier
exemption] against most, if not all, Plaintiffs. This lends support to the notion that Plaintiffs are
similarly situated.”).

Harrison y. Delguerico’s Wrecking & Salvage, Inc., a case cited by Defendants to
support their argument, helps illustrate this point. Civil Action No. 13-5353, 2016 WL 826824,
at *7 (E.D. Pa. Mar. 2, 2016). In Harrison, the court granted decertification, in part, because the
defendants raised employee exemptions as an affirmative defense. Id. at *7. The Harrison court
found that the alleged employee exemptions indicated the original and opt-in plaintiffs were not
similarly situated, reasoning that there were “various job duties among Plaintiffs, which results
in numerous possible exemptions.” Jd. By contrast, it is undisputed in this case that Plaintiffs’

job duties include driving bread trucks, and Defendants specifically raise motor carrier

18

 
Case 5:15-cv-00254-gwc Document 281 Filed 05/16/19 Page 19 of 31

exemption defenses against every Plaintiff. Cf id. (distinguishing Moss v. Crawford & Co., 201
F.R.D. 398, 410-11 (W.D. Pa. 2000), which “was dealing with an exemption that would more
efficiently be determined since all opt-in plaintiffs had substantially similar job duties.”). The
court therefore finds that the motor carrier defense asserted by Defendants does not warrant
decertification.
(3) Outside Sales Exemption

Defendants invoke the “outside sales exemption” set forth at 29 U.S.C. § 213(a)(1) which
excludes any employee engaged “in the capacity of outside salesman.” Regulations further
defining the term “outside salesman” appear at 29 C.F.R. §§ 541-500-541.504. These
regulations limit the exemption to individuals whose “primary duty is: making sales . . . or
obtaining orders or contracts for services for the use of facilities for which a consideration will
be paid by the client or customer; and who is customarily and regularly engaged away from the
employer’s place of business in performing such primary duty.” 29 C.F.R. § 541.500(a).

Whether distributors’ primary duty in making sales is readily resolved through common
evidence. Distributors’ duties are set forth in identical Distributor Agreements. It is clear—even
at this early stage of the litigation—that hauling bread to stores and putting it on the shelves are
the principal tasks. These tasks cannot reasonably be described as making sales. The defense

identifies no distributor who is primarily engaged in making sales.? For purposes of certification,

 

3 The defense quotes a distributor named Louis Perciballi who testified in part, “So if you
don’t know business and how to distribute the bread you’re not going to make no money.” (Doc.
251 at 27 (citing Perciballi Dep. 52:12—53:24.) That testimony falls short of identifying Mr.
Perciballi as primarily engaged in sales work. Defendants identify other actions by a distributor
intended to increase sales, such as being meticulous about the shelf display (Michael Fitzgerald)
or negotiating for extra display space (Robert Gasior). (Ud. at 28.) These activities demonstrate
that distributors’ work may involve good salesmanship. It does not establish that generating
sales is their primary responsibility.

19

 
Case 5:15-cv-00254-gwc Document 281 Filed 05/16/19 Page 20 of 31

the claim that some distributors are primarily salesmen and not delivery workers can be resolved
through common evidence about the terms of the parties’ agreement and the nature of the work.
(4) Evidence of hours worked

Defendants argue that the absence of company time records makes it impossible for
plaintiffs to prove their overtime claims. (Doc. 251 at 38.) Plaintiffs respond that the law places
the burden of missing information on the employer, not the employee. (Doc. 260 at 39.)

The determination of individual overtime awards (if due) has to be an individualized
inquiry since no two drivers work the same schedule. However, “individualized inquiries into
damages do not warrant decertification.” McGlone, 49 F. Supp. 3d at 369. If such inquiries
were an obstacle to collective resolution in FLSA overtime cases, few cases could ever be
decided on a collective basis.4 Moreover, Plaintiffs challenge the company-wide policy of
classifying distributors as independent contractors, not individualized instances of failure to pay
overtime. As discussed above, whether distributers are improperly classified as independent
contractors—and therefore entitled to overtime pay—is subject to generalized proof.

In the event of a determination that the drivers are employees, it will be necessary to
develop an individualized method of determining the amount of individual wage awards. This
process will be based on the discovery already provided by the drivers and a hearing process if
settlement cannot be reached. But this is not a sufficient reason to hold individual trials on all

issues.

 

4 Cf Mendez v. Radec Corp., 232 F.R.D. 78, 92-93 (W.D.N.Y. 2005), adhered to sub
nom. Mendez v. The Radec Corp., 260 F.R.D. 38 (W.D.N.Y. 2009)) (“In almost any class action
in which there are claims for damages . . . each plaintiff must establish his entitlement to
damages and the extent of those damages. That alone does not mean that a class should not be
certified.”).

20

 
Case 5:15-cv-00254-gwc Document 281 Filed 05/16/19 Page 21 of 31

C. Fairness and Procedural Considerations

As the preceding discussion indicates, the factual issues concerning the supervision,
autonomy, work practices and contractual relationship of the distributors and Flowers Foods are
broadly similar across the territories and routes served by Plaintiffs in this case. The likelihood
that individual distributors could effectively present their claims against defendants in multiple,
individual federal lawsuits is extremely small. Factors of expense and the time demands on
counsel make it impossible to file and prepare close to 100 lawsuits with individual claims of
modest size. The parties have already pursued a hybrid form of case preparation in which all
Plaintiffs have answered interrogatories (and those who have not face dismissal) but depositions
have gone forward on a representative basis. The court has confidence in the skills of
experienced counsel on both sides to cooperate in developing a trial process which reflects the
same practicality and pragmatism. Some issues, such as the amount of a particular distributor’s
wage award, will require an individual determination. But the majority of issues, including the
elements of Plaintiffs’ case-in-chief and the likely defenses, can be resolved using evidence
applicable to most distributors. The defense will receive latitude in introducing evidence of the
experience of outliers and any other employees who require special consideration. But the
record before the court at this stage strongly suggests that the requirements and execution of the
distributors’ job have far more in common from one distributor to the next than differences. The
court is satisfied that broad concerns of fairness favor a collective resolution of the FLSA claims.
IL. Class Certification Under Rule 23

Plaintiffs have moved to certify a class of Vermont distributors pursuant to Fed. R. Civ.
P. 23. (Doc. 252.) Plaintiffs claim that their misclassification as independent contractors

resulted in unlawful deductions in violation of the Vermont Employment Practices Law

21

 
Case 5:15-cv-00254-gwc Document 281 Filed 05/16/19 Page 22 of 31

(“VEPL”), 21 V.S.A. § 341 et seq., as well as the Consumer Protection Act (“CPA”), 9 V.S.A. §
2453.

Plaintiffs bear the burden of demonstrating that the proposed class meets the
requirements of numerosity, commonality, typicality, and adequacy under Rule 23(a). They also
bear the burden of demonstrating under Rule 23(b)(3) that common issues of fact and law
predominate and that a class action is superior to other methods of resolving the controversy.
Alternatively, Plaintiffs must demonstrate that Defendants have acted in a manner that applies
generally to the class so as to make injunctive relief appropriate for the class as a whole. The
Second Circuit has also recognized that Rule 23 contains an implied threshold requirement of
ascertainability, “which demands that a class be ‘sufficiently definite so that it is administratively
feasible for the court to determine whether a particular individual is a member.’” In re Petrobras
Sec., 862 F.3d 250, 260 (2d Cir. 2017) (quoting Brecher v. Republic of Argentina, 806 F.3d 22,
24 (2d Cir. 2015)).

Plaintiffs’ VEPL claim depends upon application of the “ABC test” discussed above.

The Consumer Protection Act claim turns largely upon legal issues. The Act has not been
applied in Vermont to employment relations disputes. A motion to dismiss is likely to resolve
the claim on legal grounds in favor of the defense. If the Consumer Protection claim survives the
motion, the court will consider whether it is appropriate for resolution as part of the class action.

A. Ascertainability

To satisfy the threshold ascertainability requirement, a class must “be defined using
objective criteria that establish a membership with definite boundaries.” Jn re Petrobras Sec.,
862 F.3d at 264. Here, the proposed class consists of Flowers Foods distributors working in

Vermont who have been classified as independent contractors. These criteria—Flowers Foods

22

 
Case 5:15-cv-00254-gwc Document 281 Filed 05/16/19 Page 23 of 31

workers identified by position, classification, and location—are objective and sufficiently
definite. Prospective class members can be identified using Defendants’ business records to
determine whether they delivered Defendants’ products in Vermont under Distribution
Agreements. The court therefore finds the proposed class satisfies the ascertainability
requirement.

B. Rule 23(a) Factors

Plaintiffs must establish that the proposed class meets the four prerequisites listed under
Rule 23(a): “(i) numerosity, (ii) commonality, (iii) typicality, and Gv) adequacy.” Pa. Pub. Sch.
Emps.’ Ret. Sys. v. Morgan Stanley & Co., 772 F.3d 111, 119 (2d Cir.), as amended (Nov. 12,
2014) (citing Fed. R. Civ. Pro. 23(a)(1)-(4) and Teamsters Local 445 Freight Div. Pension Fund
v. Bombardier Inc., 546 F.3d 196, 201-02 (2d Cir. 2008)).

(D Numerosity

Numerosity requires that the class be “so numerous that joinder of all members is
impracticable.” Fed. R. Civ. P. 23(a)(1). Thirty-three Vermont distributors have joined in this
action. This is seven less than the 40 plaintiffs for whom numerosity is presumed. Pa. Pub. Sch.
Emps.’ Ret. Sys., 772 F.3d at 120. “However, the numerosity inquiry is not strictly mathematical
but must take into account the context of the particular case,” particularly the following factors:
“(i) judicial economy, (ii) geographic dispersion, (iii) the financial resources of class members,
(iv) their ability to sue separately, and (v) requests for injunctive relief that would involve future
class members.” Jd. (citing Robidoux v. Celani, 987 F.2d 931, 936 (2d Cir. 1993)).

Many of these factors support the conclusion that joinder is impracticable in this case.
The purpose of the numerosity requirement is to ensure that the benefit of avoiding the burden on

the court and the parties of hearing the cases individually justifies the time and difficulty inherent

23

 

 
Case 5:15-cv-00254-gwc Document 281 Filed 05/16/19 Page 24 of 31

in the class action process. A class of two or three would save no time or effort. Thirty-three
cases would represent a considerable burden to the court and to the parties to prepare and try as
individual lawsuits. Plaintiffs seek injunctive relief enjoining Defendants from classifying
distributors as independent contractors, which would affect all potential class members. Based
on the totality of the circumstances, the court is satisfied that the numerosity requirement is met.
(2) Common questions of law or fact

“A ‘question[ | of law or fact [is] common to the class’ if the question is ‘capable of classwide
resolution—which means that its truth or falsity will resolve an issue that is central to the validity
of each one of the claims in one stroke.’” Johnson v. Nextel Comme’ns Inc., 780 F.3d 128, 137
(2d Cir. 2015) (first quoting Fed. R. Civ. P. 23 (a)(2), then quoting Wal-Mart Stores, Inc. v.
Dukes, 564 U.S. 338, 350 (2011)). “Commonality requires the plaintiff to demonstrate that the
class members ‘have suffered the same injury.’”” Dukes, 564 U.S. at 349-50 (quoting Gen. Tel.
Co. of Sw. v. Falcon, 457 U.S. 147, 157 (1982)). “The claims for relief need not be identical for
them to be common; rather, Rule 23(a)(2) simply requires that there be issues whose resolution
will affect all or a significant number of the putative class members.” Johnson, 780 F.3d at 137.
Although “this inquiry may sometimes overlap with merits issues, . . . the proponent of class
certification need not show that the common questions ‘will be answered, on the merits, in favor
of the class.’” Jd. at 138 (quoting Amgen Inc. v. Connecticut Ret. Plans & Tr. Funds, 568 U.S.
455, 459 (2013)).

The court finds that Plaintiffs’ VEPL claims present common questions of law and fact
that can be resolved in a single stroke. The outcome of these claims depends on the application
of the three factors composing the “ABC test”: (1) freedom from control and direction by

defendants; (2) activities outside the usual course of the defendants’ business; and (3) an

24

 

 
Case 5:15-cv-00254-gwc Document 281 Filed 05/16/19 Page 25 of 31

independently established trade. 21 V.S.A. § 341(1). These factors all present common issues of
law and fact. The distributors perform very similar assignments: delivering bread to stores on
schedule. They are all subject to a similar degree of centralized control through Defendants’
sales staff. The extent to which bread delivery is a usual aspect of the bakery business can be
argued either way—but these arguments rest on the same facts concerning the nature of that
business in general and the Flowers Foods business in particular. Whether “bakery route driver”
is an independent trade like that of plumbers or physicians can also be argued both ways—but
the history and facts concerning the trade are common to each distributor.

The court recognizes that distributors vary in the scale of their operations, in their
employment of sub-contractors, and, to some extent, in their willingness to pursue additional
sales and other business opportunities. But these differences are minor compared to the common
facts and legal principles which the court must resolve under the ABC test. The court therefore
concludes that the commonality requirement is satisfied.

(3) Typicality of claims and defenses

Typicality requires that “the claims or defenses of the representative parties are typical of
the claims or defenses of the class.” Fed. R. Civ. P. 23(a)(3). “This requirement ‘is satisfied
when each class member’s claim arises from the same course of events, and each class member
makes similar legal arguments to prove the defendant’s liability.’”” Brown v. Kelly, 609 F.3d 467,
475 (2d Cir. 2010) (quoting Marisol A. v. Giuliani, 126 F.3d 372, 376 (2d Cir. 1997)).

Here, the class representatives all present the same claim for unauthorized deductions.°
The amount allegedly owed to each distributor varies, but the claims have the same elements: the

ABC test is not satisfied, and the employer made unlawful deductions. The claims of the named

 

> The Vermont drivers’ overtime claims are made in the FLSA cause of action.

25

 
Case 5:15-cv-00254-gwc Document 281 Filed 05/16/19 Page 26 of 31

Plaintiffs are no different from those of the other distributors and therefore meet the test for
typicality.

Defendants contend that the named Plaintiffs’ claims are not typical of the putative class
because Plaintiff Neff owns only one territory that he services himself while Plaintiff McCrea
has acquired multiple territories and hired helpers. However, these differences do not show that
the named Plaintiffs’ claims are atypical of the class. Each prospective class member’s claim
arises from the same course of events: Defendants’ uniform policies of classifying distributors as
independent contractors and deducting administrative and warehouse fees from distributors’
weekly pay. All prospective class members were subject to these policies after signing
Distribution Agreements that classify distributors as independent contractors, regardless of
differences in the scale of their business operations. The court therefore finds that the typicality
requirement is satisfied.

(4) Adequate representation

“The adequacy requirement is that ‘the representative parties will fairly and adequately
protect the interests of the class.’” Brown, 609 F.3d at 475 (quoting Fed. R. Civ. P. 23(a)(4)).
“Adequacy ‘entails inquiry as to whether: 1) plaintiffs interests are antagonistic to the interest of
other members of the class and 2) plaintiff's attorneys are qualified, experienced and able to
conduct the litigation.’” In re Flag Telecom Holdings, Ltd. Sec. Litig., 574 F.3d 29, 35 (2d Cir.
2009) (quoting Baffa v. Donaldson, Lufkin & Jenrette Sec. Corp., 222 F.3d 52, 60 (2d Cir.
2000)).

There are no conflicts among the class members or their representatives. Due to the “opt-
in” nature of the FLSA class which includes the Vermont distributors, all class members have

made the decision to assert labor law claims. Counsel for Plaintiffs is experienced and capable.

26

 
Case 5:15-cv-00254-gwc Document 281 Filed 05/16/19 Page 27 of 31

There is no reason why the named Plaintiffs and Plaintiffs’ counsel cannot adequately represent
the class.

Cc. Rule 23(b)(3) Factors

A court may certify a class under Rule 23(b)(3) if “questions of law or fact common to
class members predominate over any questions affecting only individual members” and “a class
action is superior to other available methods for fairly and efficiently adjudicating the
controversy.” “Rule 23(b)(3) also lists four factors—individual control of litigation, prior
actions involving the parties, the desirability of the forum, and manageability—which courts
should consider in making these determinations.” Sykes v. Mel S. Harris & Assocs. LLC, 780
F.3d 70, 82 (2d Cir. 2015) (citing Fed. R. Civ. P. 23(b)(3)(A)1{D)). “However, while these
factors, structurally, apply to both predominance and superiority, they more clearly implicate the
superiority inquiry.” Jd. (citing Vega v. T-Mobile USA, Inc., 564 F.3d 1256, 1278 (11th Cir.
2009)).

(D) Predominance of common issues of law and fact

The Rule 23(b)(3) predominance requirement “tests whether proposed classes are
sufficiently cohesive to warrant adjudication by representation.” Langan v. Johnson & Johnson
Consumer Companies, Inc., 897 F.3d 88, 97 (2d Cir. 2018) (quoting Mazzei v. Money Store, 829
F.3d 260, 272 (2d Cir. 2016)). “The predominance requirement is satisfied if ‘resolution of some
of the legal or factual questions that qualify each class member’s case as a genuine controversy
can be achieved through generalized proof,’ and ‘these particular issues are more substantial than
the issues subject only to individualized proof.’” Jd. (quoting Roach y. T.L. Cannon Corp., 778

F.3d 401, 405 (2d Cir. 2015).

27

 
Case 5:15-cv-00254-gwc Document 281 Filed 05/16/19 Page 28 of 31

The court has addressed the issue of common issues of law and fact at some length in the
FLSA portion of this ruling. The same analysis that led the court to conclude that the FLSA test
for employment status could be resolved through common evidence applies equally to the ABC
test. It is undisputed that all distributors were employees for purposes of the ABC test prior to
the acquisition of LePage by Flowers Foods. It is also undisputed that Flowers Foods sought to
apply a new business model to all distributors and required them to enter into the same
distributor agreement to continue working for the company. Since the acquisition, Defendants
exercise the same type of control over all distributors. The nature of each distributor’s
profession and its role in Defendants’ operation are the same.

The differences between distributors that Defendants present as sufficient to defeat class
certification concern distributors’ different responses to one primary factor: the opportunity to
acquire multiple routes. This opportunity was not available prior to the acquisition. It has
resulted in differences in the scale and nature of the distributors’ work. Some drive themselves.
Others hire a few helpers. Some have put together multiple routes with multiple subcontractors.

None of these differences are fatal to the common resolution of the factual and legal
issues presented by the ABC test. A distributor with multiple routes is still subject to the same
type of supervision as a distributor with only one. Whether this supervision is sufficiently
comprehensive as to render the distributor an employee is a merits question which the court is
not addressing at this stage. But the type and degree of supervision are the same among all
drivers. Similarly, the role of delivery driving in Defendants’ business (the B prong) and the
status of “distributor” as a traditional form of self-employment (the C prong) are similar across

routes and distributors.

28

 
Case 5:15-cv-00254-gwc Document 281 Filed 05/16/19 Page 29 of 31

Defendants also argue that individual issues predominate because any damages owed for
the alleged improper deductions must be determined on an individual basis. While such
individual issues are “factor[s] that [courts] must consider in deciding whether issues susceptible
to generalized proof ‘outweigh’ individual issues,” Johnson, 780 F.3d at 138, the Second Circuit
has held that “individualized damages determinations alone cannot preclude certification under
Rule 23(b)(3),” Roach, 778 F.3d at 409 (citing Seijas v. Republic of Argentina, 606 F.3d 53, 58
(2d Cir. 2010)). In this case, the issues central to establishing Defendants liability may be
determined using common evidence. The court therefore finds that similarities between the
proposed class members predominate over any differences.

(2) Superiority of a class action

Generally, “Rule 23(b)(3) class actions can be superior precisely because they facilitate
the redress of claims where the costs of bringing individual actions outweigh the expected
recovery.” Inre U.S. Foodservice Inc. Pricing Litig., 729 F.3d 108, 130-31 (2d Cir.

2013) (citing Amchem Prods., Inc. vy. Windsor, 521 U.S. 591, 617 (1997)). A class action is a
superior method of adjudicating claims when “substituting a single class action for numerous
trials in a matter involving substantial common legal issues and factual issues susceptible to
generalized proof will achieve significant economies of ‘time, effort and expense, and promote
uniformity of decision.’” Jd. (citing Fed. R. Civ. P. 23 advisory committee’s notes.) To assess
the superiority of a class action in this case, the court turns to the four final factors set out in Rule
23(b)(3). See Sykes, 780 F.3d at 82.

(a) Class members’ interest in individually controlling the litigation

All class members purposefully “opted-in” to the FLSA cause of action. This is a strong

indication that they have no interest in pursuing this litigation as individuals.

29

 

 
Case 5:15-cv-00254-gwc Document 281 Filed 05/16/19 Page 30 of 31

(b) Existing litigation
The court has previously excluded Maine from this lawsuit because there is a similar
action already pending. (Doc. 56 at 2, 7-8.) Otherwise, there is no existing litigation known to
the court within the geographical area at issue.
(c) Desirability of concentrating the claims in the particular forum
This factor does not seem relevant.
(d) Likely difficulties in managing the litigation
“Manageability ‘is, by the far, the most critical concern in determining whether a class
action is a superior means of adjudication.” Sykes, 780 F.3d at 82 (quoting 2 William B.
Rubenstein, Newberg on Class Actions § 4.72 (5th ed. West 2014)). Defendants maintain that
collectively litigating the prospective class members’ claims will be unmanageable “given the
amount of individualized testimony the Court would need to hear from Defendants to rebut
Plaintiffs’ claims.” (Doc. 259 at 42.) The court, however, is optimistic that this will be a
manageable action. The class size is at the low end of the numerosity range. The individual
aspects of the case, particularly the amount of any single claim for unlawful deductions, can be
determined in days, not weeks. Counsel on both sides are experienced and cooperative with one
another and the court. The history of these cases in other districts is that they tend to settle. If
this case does not, the court has every reason to believe that counsel and the judge can develop a
factual record which will permit a decision on the ABC elements and, if needed, a series of
damage awards without undue difficulty.
D. Injunctive Relief Under Rule 23(b)(2)
Under Rule 23(b)(2), a court may certify a class if “the party opposing the class has acted

or refused to act on grounds that apply generally to the class, so that final injunctive relief or

30

 

 

 
Case 5:15-cv-00254-gwc Document 281 Filed 05/16/19 Page 31 of 31

corresponding declaratory relief is appropriate respecting the class as a whole.” In the event that
Plaintiffs succeed in their damages claim, the same application of the ABC test will govern their
claim for prospective relief in the form of an order enjoining Defendants from making the
unauthorized deductions in the future. This relief would be issued on the basis that Defendants
have acted in a manner that violates the rights of all employees for the same reasons. The claim
for injunctive relief falls easily within the scope of Rule 23(b)(2).
CONCLUSION

The court DENIES the motion for decertification of the FLSA class (Doc. 251) and

GRANTS the motion for certification of the Vermont labor law claims (Doc. 252).

Dated at Rutland, in the District of Vermont, this | QD day of May, 2019.

 

 

Geoffrey W. Crawford, Chief Judge
United States District Court

31

 
